Citation Nr: 1028329	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the RO in 
Huntington, West Virginia, which denied an increased rating.  
Jurisdiction over appeal has been retained by the Louisville RO.  

A videoconference hearing was held in May 2010, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  


FINDING OF FACT

The Veteran's right knee disability is manifested by pain and 
extension is limited to 10 degrees; however, flexion limited to 
45 degrees, instability, ankylosis, dislocation of cartilage, and 
malunion of the tibia and fibula are not shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected patellofemoral syndrome, right knee, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5261 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the present case, the VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in December 2007 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence, as well as what 
type of information and evidence was needed to establish 
disability ratings, and the type of evidence necessary to 
establish effective dates.  A follow up letter was sent in 
February 2009 that reiterated these provisions.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA and Dingess have been satisfied as to both timing and 
content.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
associated outpatient treatment records with the file.  Neither 
nor his representative have identified any outstanding evidence 
that has not been obtained.  Further, the Veteran was provided an 
opportunity to testify before the undersigned in May 2010.

The Veteran was provided with VA examinations relating to his 
right knee in November 2007 and October 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's right knee since the 
October 2009 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

The Board notes that the Veteran's claims file was not present at 
either of the Veteran's VA examinations.  However, the October 
2009 examiner indicated that the Veteran's medical records were 
reviewed.  It is not clear what those records were but, based on 
his discussion of the clinical evidence, he appears to have 
reviewed the Veteran's VA treatment records.  As the Veteran's 
treatment for his right knee disability has been limited to VA, 
such would suggest that the examiner had a complete review of the 
pertinent medical evidence.  Nevertheless, the fact that the 
claims file was unavailable to the examiner is not a fatal flaw.  
The Court has held probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 
295 (2008).  Here, the discussion of the Veteran's symptoms, 
medical history, and current physical findings mirrors those 
found in the claims file and support the conclusions made in the 
report.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Historically, service connection for the Veteran's right knee 
disability was established in a rating decision of November 2006, 
with an effective date in March 2004, and rated as ten percent 
disabling.  In September 2007, the Veteran asserted that his 
service-connected right knee disability warranted a higher 
rating.  

The Veteran's right knee disability has been evaluated under 
Diagnostic Code 5261 relevant to limitation of extension of the 
leg.  The Board observes that normal range of knee motion is 140 
degrees of flexion and zero degrees of extension. 38 C.F.R. § 
4.71, Plate II.  Limitation of motion of the knee is contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board 
has also considered other relevant codes related to a right knee 
disability.  In order to warrant a higher evaluation, the Veteran 
must meet the following criteria. 

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees. And finally, 
where extension is limited to 45 degrees a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent 
rating when there is ankylosis in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 40 
percent rating is assigned when there is extremely unfavorable 
ankylosis in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted when there is extremely unfavorable ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
warranted when there is extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent 
rating when cartilage, semilunar, is dislocated with frequent 
episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent 
rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating 
when there is malunion of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent rating is warranted when there 
is malunion of the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is warranted when there is 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  And, a 40 percent rating is warranted when there is 
nonunion of the tibia and fibula with loose motion requiring a 
brace.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.   If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 
10 percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).




VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint. VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The Board finds that the Veteran's right knee disability is 
manifested by pain, flexion limited to 120 degrees and extension 
limited to ten degrees with subjective complaints of shooting 
pain, weekly flare-ups, swelling and muscle spasms.   There is 
objective evidence of dislocated semilunar cartilage, removal of 
semilunar cartilage, or impairment of the tibia or fibula.  The 
evidence of record also shows that the Veteran retains motion of 
the right knee.  Ankylosis has therefore not been demonstrated.  
The Veteran does not contend otherwise.  As such, the Board 
concludes that neither a separate compensable rating, nor a 
rating in excess of 10 percent is warranted under DC's 5256, 
5258, 5259, or 5262 for any period of the claim. 

Furthermore, the Board finds that the Veteran is not entitled to 
higher ratings for limitation of extension or flexion.  
Specifically, at the time of the November 2007 VA examination, 
the examiner noted that the Veteran had flexion to 140 degrees 
and extension to 10 degrees.  Upon physical examination, the 
examiner observed no instability, no ankylosis, no arthritis, no 
loss of motion due to pain, fatigue, weakness or lack of 
endurance after three repetitions.  The examiner did notice 
crepitation, clicking and grinding.  Additionally, at the October 
2009 VA examination, range of motion was reported as flexion to 
120 degrees and extension to 5 degrees.  VA treatment records do 
not show a more severe loss of range of motion.  On the contrary, 
reports dated in July and September 2008 show that the Veteran a 
full range of motion.  Because extension was not limited to 15 
degrees, a higher rating is not warranted under DC 5261.  Because 
flexion was not limited to 45 degrees,  he is also not entitled 
to a separate compensable rating for limitation of flexion.  See 
VAOPGCPREC 9-04.

The Board has also considered whether the Veteran is entitled to 
a higher rating based on the functional equivalent of limitation 
of motion.  The Board notes that the examiners found no 
functional impairment.  On physical examination, the November 
2007 VA examiner found crepitus, tenderness, and painful 
movement.  On physical examination, the October 2009 VA examiner 
found crepitus, subpatellar tenderness, pain at rest, and 
guarding of movement.  The October 2009 VA examiner also 
conducted X-rays of the knees, hips, and spine and opined that 
all were "essentially normal."  Indeed, although the examiner 
noted objective evidence of pain following repetitive motion, the 
examiner also noted no additional limitations after three 
repetitions of range of motion.   Therefore, even considering the 
Veteran's subjective complaints of pain, stiffness, weakness, 
popping and daily flare-ups, the evidence does not warrant a 
higher rating under the rating schedule or in contemplation of 
additional factors affecting limitation of motion as set forth in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board has further considered whether the Veteran is entitled 
to a higher or separate rating under DC 5257.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  However, while the evidence reflects 
subjective complaints of giving way and necessity of a knee 
brace, the objective evidence shows that the Veteran's right knee 
is stable.  Specifically, the November 2007 and October 2009 VA 
examiners specifically noted that the Veteran had no instability.  
VA treatment records are also absent any objective findings of 
instability.  Therefore, while the Veteran has complained of 
giving way, the objective evidence fails to show that his right 
knee disability results in instability or subluxation.  As such, 
the Board finds that the Veteran is not entitled to a higher or 
separate rating under DC 5257.

The Board has also considered the Veteran's lay statements and 
sworn testimony regarding the severity of his disability.  The 
Board acknowledges the Veteran's belief that his symptoms are of 
such severity as to warrant higher ratings for his right knee 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative than 
his assessment of the severity of his disabilities.  See 
Cartright, 2 Vet. App. at 25.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee with the 
established criteria found in the rating schedule for disability 
of the knee shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of range of motion, 
instability, and pain.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right knee.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  On 
the contrary, in his sworn testimony, the Veteran reported that 
although he chose to leave his job as a chef because he could not 
stand for long periods of time, he is in school full time working 
towards an undergraduate degree in accounting.  He is also 
involved in the VA vocational rehabilitation program.  
Additionally, the November 2007 VA examiner noted that the 
Veteran "may need to look at changing professions" but did not 
indicate that the Veteran was unemployable.  Further, there is no 
evidence of physician-ordered bedrest or other physician-ordered 
reason for an absence from work.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

Entitlement to a rating excess of 10 percent for service-
connected patellofemoral syndrome, right knee, is denied.  



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


